 

AO 442 (Rev. 11/11) Arrest Warrant

 

 

 

 

 

 

UNITED STATES DISTRICT COURT RE SF Hm VED

for the
District of Alaska ArT 26 2020

United States Marshals Service
District of Alaska

 

 

 

 

 

UNITED STATES OF AMERICA )
) Case Number: 3:19-CR-00026-TMB-DMS
Vs. )
) USMS - D/ALASKA - WARRANTS
FILTHY FUHRER ) FID # ae we: 7 SNizI
WARRANT # Ob - = as
Defeniane Entered NCIC
Entered APSIN
ARREST WARRANT Removed NCIC
To: Any authorized law enforcement officer Removed APSIN

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) FILTHY FUHRER

who is accused of an offense or violation based on the following document filed with the court:

3

C) Indictment Superseding Indictment ClInformation (4 Superseding Information = [Complaint

O Probation Violation Petition [Supervised Release Violation Petition CO Violation Notice OJ Order of the Court

This offense is briefly described as follows:

18:1962(d) Racketeering Conspiracy-Ct 1; 18:1959(a)(5) and (a)(6) Vicar Conspiracy-Ct 2; 18:1201(c)
Kidnapping Conspiracy-Cts 3,7,10; 18:1201(a)(1) Kidnapping Resulting In Death-Ct 4; 18:1959(a)(1) Vicar
Murder-Ct 5; 18:1201(a)(1) Kidnapping-Cts 8,11; 18:1959(a)(3) Vicar Assault Cts 9,12

  
  
 
 

Date: October 23, 2020 s/Brenda Kappler , Deputy Clerk

Issuing officer’s signature

Brian D. Karth, Clerk of Court
Printed name and title

 

 

UN

City and state: Anchorage, Alaska é

 

 

 

This warrant was received on (date) /O0-2 ( ~20 2c, and the person was arrested on (date)
at (city and state) SEATAC SuasET Br FEDEAAL C4aSToPT.

Date: [0/26 J 22 c~

 

Arresting officer's signature

 

Printed name and title

 

 

Case 3:19-cr-00026-TMB-DMS Document 568 Filed 10/29/20 Page 1of1
